Case 0:21-cv-60779-RAR Document 1 Entered on FLSD Docket 04/09/2021 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                                          Civil Action No.:_______________
 JOSEPH W. WATERS II,

                                  Plaintiff,
        vs.                                               COMPLAINT FOR VIOLATIONS OF
                                                          THE FAIR DEBT COLLECTION
                                                          PRACTICES ACT
 ALLIANCEONE RECEIVABLES
 MANAGEMENT, INC.,
                                  Defendant.              DEMAND FOR JURY TRIAL


        Plaintiff Joseph W. Waters II (“Plaintiff”) brings this action against defendant AllianceOne

 Receivables Management, Inc. (“AllianceOne” or “Defendant”) and alleges based upon Plaintiff’s

 personal knowledge, the investigation of counsel, and information and belief, as follows:

                                      NATURE OF THE ACTION

        1.      This is an action to recover damages under the Fair Debt Collection Practices Act

 (“FDCPA”), 15 U.S.C. § 1692, et seq.          Defendant has been furnishing inaccurate account

 information that was published on Plaintiff’s credit reports. On October 21, 2020, Plaintiff

 submitted a debt validation letter to Defendant disputing the accuracy of reporting and asking

 Defendant to validate the details of the account. That same day, Plaintiff submitted dispute letters

 to Defendant through Equifax’s and TransUnion’s FCRA compliance departments.

        2.      The FDPCA provides that once a consumer disputes the details of an account, the

 debt collector is prohibited from re-reporting the account without marking the account as disputed.

 Nonetheless, Defendant continued to communicate the information without marking the account

 as disputed or otherwise updating the account as necessary. Defendant’s reporting was thus

 misleading as a matter of law.




                                                -1-
Case 0:21-cv-60779-RAR Document 1 Entered on FLSD Docket 04/09/2021 Page 2 of 5




        3.      Plaintiff’s credit score suffered as a result of the misleading information

 communicated by Defendant, and Plaintiff has been forced to deal with the aggravation and

 humiliation of a poor credit score. Accordingly, Plaintiff is entitled to damages.

                                   JURISDICTION AND VENUE

        4.      The claims asserted in this complaint arise under 15 U.S.C. § 1692e of the FDCPA.

 This Court has jurisdiction over the subject matter of this action under 28 U.S.C. § 1331 and 15

 U.S.C. § 1692k(d).

        5.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b).

                                              PARTIES

        6.      Plaintiff resides in Broward County, Florida, and qualifies as a “consumer” as that

 term is defined under 15 U.S.C. § 1692a. Plaintiff is an individual.

        7.      Defendant is a foreign corporation and debt collection agency that uses the mail,

 telephone, and facsimile, and is registered to do business in this District, the principal purpose of

 which is to attempt to collect debts alleged to be due another. Defendant qualifies as a “debt

 collector” under the FDCPA.

                                SUBSTANTIVE ALLEGATIONS

        8.      The case involves an AllianceOne collections account that was reported on

 Plaintiff’s Trans Union and Equifax credit reports. The original creditor of the account was

 Alameda Health System.

        9.      On October 21, 2020, after Plaintiff learned that Defendant communicated

 inaccurate information about the collections account, Plaintiff sent a debt validation letter directly

 to Defendant disputing the accuracy of information on the account.




                                                 -2-
Case 0:21-cv-60779-RAR Document 1 Entered on FLSD Docket 04/09/2021 Page 3 of 5




        10.       Under the FDCPA, the receipt of Plaintiff’s debt validation letter required

 Defendant to cease communicating information about the account without marking the account as

 disputed.

        11.       On October 21, 2020, Plaintiff also disputed the Alameda Health System account

 reporting by submitting written dispute letters to Equifax and Trans Union’s respective FCRA

 compliance departments.

        12.       Under the Fair Credit Reporting Act (“FCRA”), upon receiving Plaintiff’s dispute

 letters, Equifax and Trans Union were each statutorily obligated to notify Defendant of the dispute

 within 5 days.

        13.       The receipt of Plaintiff’s dispute triggered Defendant’s statutory obligations to

 conduct an investigation, mark the account as disputed, and delete the disputed information from

 Plaintiff’s account.

        14.       Nonetheless, Defendant continued to communicate account information without

 marking the account as disputed.

        15.       Plaintiff’s credit score suffered as a result of the misleading information

 communicated by Defendant and Plaintiff has been forced to deal with the aggravation and

 humiliation of a poor credit score.

                                        CAUSES OF ACTION

                                                COUNT I

               Against Defendant for Violation of the FDCPA, 15 U.S.C. § 1692e

        16.       Plaintiff repeats and realleges the foregoing allegations if set forth in full herein.




                                                   -3-
Case 0:21-cv-60779-RAR Document 1 Entered on FLSD Docket 04/09/2021 Page 4 of 5




         17.     15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or

 misleading representation or means in connection with the collection of any debt. Subsection (8)

 of that provision specifically states that “the failure to communicate that a disputed debt is

 disputed” is a violation of this section.

         18.     Defendant received a debt validation letter from Plaintiff and dispute letters from

 Equifax and TransUnion stating that the information on the account was disputed.

         19.     Nonetheless, Defendant continued to report the details of Plaintiff’s account to the

 credit reporting agencies without marking the account as disputed.

         20.     Plaintiff has been forced to deal with the aggravation and humiliation of a poor

 credit score.

         21.     Accordingly, Plaintiff is entitled to damages.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff demands a judgment:

         a)      awarding Plaintiff statutory money damages, actual damages, and punitive

 damages;

         b)      awarding attorney’s fees and costs, and other relief; and

         c)      awarding such other relief as to this Court may seem just and proper.




                                                 -4-
Case 0:21-cv-60779-RAR Document 1 Entered on FLSD Docket 04/09/2021 Page 5 of 5




                                      JURY DEMAND
       Plaintiff demands a trial by jury.

 DATED: April 9, 2021                       COHEN & MIZRAHI LLP
                                            /s/ Yosef Steinmetz
                                            Yosef Steinmetz
                                            300 Cadman Plaza West, 12th Floor
                                            Brooklyn, NY 11201
                                            Telephone: 929/575-4175
                                            929/575-4195 (fax)
                                            yosef@cml.legal
                                            Florida Bar No.: 119968


                                            Attorneys for Plaintiff




                                             -5-
